              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




ROBERTO RAMIREZ-RAMIREZ,            CV 14-9842 DSF
    Petitioner,                     CR 08-701 DSF

                v.                  Order DENYING Motion to
                                    Withdraw Counsel, Motion for
UNITED STATES OF AMERICA,           Final Disposition, Motion to Lift
    Respondent.                     Stay




   The motion is DENIED. The matter is currently on appeal and
Petitioner’s motions should be directed to the Court of Appeals.

  IT IS SO ORDERED.



Date: March 18, 2020              ___________________________
                                  Dale S. Fischer
                                  United States District Judge
